Case 3:20-cr-00314-MMA Document 168 Filed 12/02/20 PageID.856 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                    Case No. 20cr314-MMA-6
11                       Plaintiff,                ORDER OF CRIMINAL
12          v.                                     FORFEITURE
13    MUKUCH MKRTCHYAN (6),
14                       Defendant.
15
16
17        WHEREAS, in the Indictment in the above-captioned case, the United States
18 sought forfeiture of all right, title and interest in property of Defendant MUKUCH
19 MKRTCHYAN (6) (“Defendant”), pursuant to, inter alia, Title 18, United States
20 Code, Section 982(a)(2)(B), as charged in the Indictment; and
21        WHEREAS, on or about October 20, 2020, Defendant pleaded guilty before
22 U.S. Magistrate Judge Barbara Lynn Major to Count 2 of the Indictment, which plea
23 included consent to the forfeiture allegations of the Indictment, and an agreement to
24 forfeit to the United States the amount of $28,077.11 as proceeds Defendant received
25 from the offense, which forfeiture shall be included and incorporated as part of the
26 judgment in this case; and
27        WHEREAS, on November 17, 2020 this Court accepted the guilty plea of
28 Defendant; and
Case 3:20-cr-00314-MMA Document 168 Filed 12/02/20 PageID.857 Page 2 of 3




 1         WHEREAS, by virtue of the admissions of the Defendant set out in the plea
 2 agreement and guilty plea, the Court determined that $28,077.11 (U.S. dollars)
 3 represents the monies subject to forfeiture to the United States as proceeds Defendant
 4 received from illegal conduct in violation of 18 U.S.C. § 1029(b)(2), Conspiracy to
 5 Possess Fifteen or More Unauthorized Access Devices, as charged in the Indictment;
 6 and
 7         WHEREAS, by virtue of said guilty plea and the Court’s findings, the
 8 United States is now entitled to an Order of Forfeiture in its favor against the Defendant
 9 for the proceeds received by the Defendant in the amount of $28,077.11, pursuant to
10 18 U.S.C. § 982(a)(2)(B) and Rule 32.2(b) of the Federal Rules of Criminal Procedure;
11 and
12         WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
13 addendum, the United States has established the requisite nexus between the
14 $28,077.11 forfeiture and the offense; and
15         WHEREAS, the Defendant has agreed that the provisions for the substitution of
16 assets as provided in 21 U.S.C. § 853(p) exist and has agreed the United States may
17 take actions to collect the forfeiture; and
18         WHEREAS, the United States, having submitted the Order herein to the
19 Defendant through his attorney of record, to review, and no objections having been
20 received;
21         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
22         1.     Defendant MUKUCH MKRTCHYAN (6) shall forfeit to the
23 United States the sum of $28,077.11 pursuant to 18 U.S.C. § 982(a)(2)(B) in the form
24 of a personal money judgment for the proceeds Defendant received from his offense
25 of conviction, which forfeiture is in favor of the United States against Defendant
26 MUKUCH MKRTCHYAN (6), with interest to accrue thereon in accordance with
27 18 U.S.C. § 3612(f) and 28 U.S.C. § 1961; and
28 //
                                                 -2-                        20cr0314
Case 3:20-cr-00314-MMA Document 168 Filed 12/02/20 PageID.858 Page 3 of 3




 1         2.    Defendant shall receive credit against the $28,077.11 money judgment for
 2 any amount of forfeiture paid by his co-defendants in this criminal case, except that
 3 any defendant required to pay forfeiture in excess of Defendant’s judgment must first
 4 pay the amount of the excess before their payments will credit against Defendant’s
 5 judgment; and
 6         3.    This Court shall retain jurisdiction in the case for the purpose of enforcing
 7 the order of forfeiture and collecting and enforcing the forfeiture; and
 8         4.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 9 as to the Defendant at the time of sentencing and is part of the sentence and included
10 in the judgment; and
11         5.    Pursuant to Rule 32.2(b)(3) the United States may, at any time, conduct
12 discovery to identify, locate, or dispose of directly forfeitable assets and substitute
13 assets against which this Order of Forfeiture may be enforced; and
14         6.    The United States may, at any time, move pursuant to Rule 32.2(e) to
15 amend this Order of Forfeiture to substitute property having a value not to exceed
16 $28,077.11 to satisfy the forfeiture in whole or in part; and
17         7.    The United States may take any and all actions available to it to collect
18 and enforce the forfeiture.
19         IT IS SO ORDERED.
20 DATE: December 2, 2020
                                            HON. MICHAEL M. ANELLO
21                                          United States District Judge
22
23
24
25
26
27
28
                                              -3-                             20cr0314
